7 F.3d 225
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hossein SARRAMI;  Zohreh Bakhshizadeh, Plaintiffs-Appellants,v.NOURI INTERNATIONAL INTERIOR DESIGN, INCORPORATED, aMaryland Corporation, Defendant-Appellee.
No. 92-2258.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 17, 1993.Decided:  September 16, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-92-1615-WN)
Michael A. Fracassi, Fracassi, Mahdavi & Taweel, Washington, D.C., for Appellants.
Charles R. Claxton, Goldstein & Claxton, Washington, D.C., for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Zohreh Bakhshizadeh and Hossein Sarrami, Iranians with permanent resident status in the United States who are presently domiciled in Maryland, appeal from the district court's order granting Appellee's (Nouri's) Motion to Dismiss for Lack of Subject Matter Jurisdiction.  Bakhshizadeh and Sarrami had sought relief in the form of a declaratory judgment to resolve a dispute between themselves and Nouri over interior design services allegedly provided by a Nouri saleswoman.  The district court dismissed this action after concluding that 28 U.S.C. § 1332(a)(2), as amended in 1988, precluded the exercise of the court's federal diversity jurisdiction over actions between resident aliens and citizens of the state in the which the resident aliens are domiciled-here, the state of Maryland.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sarrami v. Nouri Int'l Interior Design, Inc., No. CA-92-1615-WN (D. Md. Oct. 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED